DETAILED ACTION
This action is in response to the amendments and arguments filed September 30th, 2022. Claims 1-3, 6-11, 14-17, and 20-24 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-11 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The amended limitation of non-transitory computer-readable recording medium is not recited in the specification and is treated as new matter. The closest equivalent in the specification to this is in page 9 para 0025 lines 23-29 of the specification: “The storage unit 12 is, for example, a semiconductor memory, a magnetic memory, an optical memory, or the like, but is not limited thereto. The storage unit 12 may function as, for example, a main storage device, an auxiliary storage device, or a cache memory. The storage unit 12 stores any information for use in the operation of the information processing device 10. For example, the storage unit 12 may store a system program, application programs, various kinds of information received by the communication unit 11, and the like.” This, however, is insufficient to provide proper description of the claimed non-transitory computer-readable recording medium. Applicant is advised to amend the claims 9-11 and 14 from non-transitory computer-readable recording medium to either --non-transitory computer-readable storage medium-- or something closer to what is recited in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 14-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable Benque et al. (US Pub. No. 20150294238 A1), herein after Benque, and in further view of Hansen et al. (US Pub. No. 20170108348 A1), herein after Hansen.
Regarding claim 1, Benque teaches [a]n information processing device for… adjusting a route guidance, the information processing device comprising a controller configured to acquire an expected arrival time at a destination based on route guidance to a user (Benque: Para. 0034; "Referring now to FIG. 3 and in accordance with an embodiment of the invention, a travel planning module 52 may be configured to receive data relating to the travel request, such as origin and destination data 54, departure and arrival time data 55, trip constraints data 56, and traveler preferences data 57."), acquire schedule information of the user, the schedule information including an action start time of the user at the destination (Benque: Para. 0022, 0035, 0050, and 0061; "The travel planning module may be configured to receive data defining a set of trip requirements for a trip being planned by a traveler. This data may define a starting location or “origin”, an ending location or “destination”, and one or more trip constraints. The trip constraints may include a requirement that the trip include a stopover between segments during which the traveler may disembark from a conveyance, such as a plane, a train, or a bus. The trip constraints may specify that the stopover occur at a particular location, at a particular time, have a particular duration, or include a particular activity." "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "The stopover constraint may define a time window during which the stopover must occur (i.e., the window encompasses the stopover), or a time window that must occur during the stopover (i.e., the window is encompassed by the stopover)." "The scheduling engine 74 may be configured to determine which segments are used to populate the routes in the set of routes 72, and which populated routes to select as the travel proposals 76. The scheduling engine 74 may attempt to schedule segments having departure and arrival times that satisfy conditions related to the segment and stopover constraints."), calculate a spare time between the expected arrival time and the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration."), calculate a stay time for a stopover candidate from a plurality of stopover candidates, the stay time being a typical length of time of a stay at the stopover candidate (Benque: Para. 0035, 0051, and 0083; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "Stopover constraints may also be determined based on data identifying activities that the traveler desires to participate in during the stopover, such as cultural activities or activities provided by facilities at the stopover location. Data identifying desired activities may be included in the travel request submitted by the traveler, or may be determined based on the traveler profile." "The activities database 65 may maintain a list of activities indexed by location and/or activity. Exemplary activities may include those related to tourism, dining, and entertainment. Each activity may be associated with a minimum required stopover duration representing the minimum amount of time required to participate in the associated activity."), select the stopover candidate to stop over from among the plurality of stopover candidates based on the spare time, the stay time, and an increase to a movement time resulting from the stopover at the stopover candidate (Benque: Para. 0044; "The travel planning module 52 may be configured to generate travel proposals 76 including two or more segments connecting the origin and destination via a stopover so that each travel proposal satisfies the trip constraints. The trip constraints may also include an activity related constraint, such as a requirement that a restaurant, hotel, or leisure activity be available at or near the stopover location. In this case, the travel planning module 52 may select segments that connect the origin and destination through a stopover location that satisfies the desired activity related constraint."), and transmit information regarding the selected stopover candidate to a device used by the user (Benque: Para. 0062 and 0063; "The scheduling engine 74 may further generate activity recommendations 78 based on activities in the activities database 65 available at the time and location of the stopover." "All or a portion of the travel proposals 76 may be displayed on the user interface, and may be displayed according to an order determined based on the ranking criteria… One or more of the activity recommendations 78 may be displayed to allow the travel agency to cross-sell services related to such activities.").
Benque does not explicitly teach that the invention is for adaptively adjusting a route guidance and that the stay time being calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate.
In a similar field, Hansen teaches a route planning device that is also capable of adaptively adjusting a route (Hansen: Para. 0033; "Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors, the system schedules/calculates an updated route, including estimated time(s) of arrival at designated points along a route to a specified destination—with the system taking into consideration an estimated time the trip will be temporarily suspended at the selected POI which has been incorporated as a new waypoint in the designated trip.") and the stay time being calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate (Hansen: Para. 0068, 0075, and 0106; "The POI database and query engine 109 maintains information pertaining to: vehicles, a plurality of occupants, POIs, and associated events of trips of the identified occupants... For example, through the set of vehicle sensors 162 and sensor interface modules 134, the telematics unit 114 can determine the times at which a waypoint-related stop begins and ends. The telematics unit 114 can furthermore determine when a particular occupant enters/leaves a vehicle to establish occupant-specific trip histories. In this way, user-specific histories, and associated preferences, can be established by recording particular POIs selected as waypoints when a particular identified individual takes a trip along a particular route, and other acquired information relating to the waypoints (e.g. a rating of food quality/service at a particular restaurant). Such detailed information is incorporated into the decision-making performed by the waypoint server when recommending future POIs as potential waypoints along particular trips." "The waypoint server 145 also includes a POI providers list service 230 that is configured to acquire/receive POI properties information, via the external network interface module 200. The POI providers list service 230 aggregates and organizes a variety of information relating to potential POIs including, for example, descriptions of identified POIs and associated popularity and ratings...Such supplemental information includes: hours of service, menu, prices (e.g. gas price, room rate, etc.), special offers, ratings (professional, social media, etc.), estimated wait time (if the POI is a restaurant, café, etc.) at time of arrival, menu, etc. The content provided by the POI providers list service 230 can be extracted/aggregated from on-line sources including: ZAGAT, Rick Steves, Yelp, FourSquare/Swarm, Facebook, Groupon, Instagram, Vine, Lonely Planet, previous user Internet searches, etc. The waypoint server 145 stores the POI information, acquired by the POI providers list service 230, in the POI database and query engine 109." "Thereafter, during 455 the POI rater module 260 selectively acquires an initial set of proposed POIs. In an exemplary embodiment, the POI Providers Service 230 accumulates potential proposed POIs from a variety of proposed POI sources and stores the accumulated potential proposed POIs within tables of the POI database and query engine 109. In such exemplary implementation, during 455 the POI rater module 260 issues queries to the POI database and query engine 109 according to a search criterion. The search criterion enables identifying responsive POIs and comprises one or more of a group of potential POI filter types including, for example: POI type-vehicle/occupant needs (gas, food, rest, entertainment, etc.),... estimated time for service, price/cost, user ratings, etc.")for the benefit of keeping the route recommendations for stopover candidates accurate and helpful.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify route planning system from Benque with the ability to adaptively adjust the routes with stopovers candidates by checking the stay times using parked vehicles at the stopover candidates, as taught by Hansen, for the benefit of keeping the route recommendations for stopover candidates accurate and helpful.
Regarding claim 2, Benque and Hansen remain applied as in claim 1, and Benque goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to acquire schedule information of the user from a server device, extract the action start time from the schedule information, and acquire the action start time (Benque: Para. 0028; "In an embodiment of the invention, the traveler system 20 may include a web-browser application that communicates with a web-server application hosted by the travel agency system 16. The web-server application may, in turn, communicate with the GDS 12, carrier systems 14, and/or travel planning system 18 to obtain data relating to available travel segments, and to generate travel proposals that satisfy the travel request.").
Regarding claim 6, Benque and Hansen remain applied as in claim 1, and Benque goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to extract the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value (Benque: Para. 0050; "The stopover constraint may define one or more time constraints for one or more stopovers comprising the trip. For example, if the traveler desires a break during the trip, they may specify a stopover constraint that requires a stopover having a duration greater than the minimum allowable stopover duration.").
Regarding claim 7, Benque and Hansen remain applied as in claim 1, and Benque goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to extract two or more stopover candidates from among the stopover candidates, give priority to the two or more stopover candidates, and transmit information regarding the two or more stopover candidates to a device used by the user along with information regarding the priority (Benque: Para. 0089 and 0090; "In block 146, the process 100 may generate one or more candidate travel proposals for the current route by assigning a scheduled segment to each of the links in the route, or populating the route… In any case, in response to generating the candidate travel proposals, the process 100 may proceed to block 148." " In block 148, the scheduling engine 74 may analyze each candidate travel proposal to determine if the candidate travel proposal satisfies all of the trip constraints. In particular, the scheduling engine 74 may determine if the candidate travel proposals satisfy the segment and stopover time constraints.").
Regarding claim 8, Benque and Hansen remain applied as in claim 1, and Benque goes on to further teach [a]n information processing system comprising: the information processing device according to claim 1; a navigation device configured to transmit an expected arrival time to the information processing device (Benque: Para. 0022; "The travel planning module may be configured to receive data defining a set of trip requirements for a trip being planned by a traveler."); and a server device configured to transmit schedule information of a user of the device to the information processing device (Benque: Para. 0035; "The traveler preferences data 57 may be included in the trip request, or maintained as part of a user profile in a database. The data 54-57 may be received, for example, from the travel agency system 16 in response to the travel agency system 16 receiving the travel request from the traveler system 20.").

Regarding claim 9, Benque teaches [a] non-transitory computer-readable recording medium having recorded thereon an executable program that causes a computer processor to execute instructions for: acquiring an expected arrival time at a destination based on route guidance to a user (Benque: Para. 0011 and 0038; "In another embodiment of the invention, a computer program product is provided that includes a non-transitory computer readable storage medium including instructions. The instructions may be configured, when executed by the processor, to cause the processor to receive the travel request including the data defining the origin, the destination, and the trip constraint requiring the stopover. The instructions may further cause the processor to determine the combination of segments connecting the origin to the destination that satisfies the trip constraint, and that includes the first segment and the second segment connected by the stopover. The instructions may further cause the processor to define the travel proposal to include the combination of segments." "The scheduling database 62 may provide segment schedule information, such as scheduled departure and arrival times for segments and the carrier providing the segment. The segment schedule information may be used by the travel planning module 52 to generate the travel proposals 76."), acquiring schedule information of the user, the schedule information including an action start time of the user at the destination (Benque: Para. 0022, 0035, 0050, and 0061; "The travel planning module may be configured to receive data defining a set of trip requirements for a trip being planned by a traveler. This data may define a starting location or “origin”, an ending location or “destination”, and one or more trip constraints. The trip constraints may include a requirement that the trip include a stopover between segments during which the traveler may disembark from a conveyance, such as a plane, a train, or a bus. The trip constraints may specify that the stopover occur at a particular location, at a particular time, have a particular duration, or include a particular activity." "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "The stopover constraint may define a time window during which the stopover must occur (i.e., the window encompasses the stopover), or a time window that must occur during the stopover (i.e., the window is encompassed by the stopover)." "The scheduling engine 74 may be configured to determine which segments are used to populate the routes in the set of routes 72, and which populated routes to select as the travel proposals 76. The scheduling engine 74 may attempt to schedule segments having departure and arrival times that satisfy conditions related to the segment and stopover constraints."), calculating a spare time between the expected arrival time and the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration."), calculating a stay time for a stopover candidate from a plurality of stopover candidates, the stay time being a typical length of time of a stay at the stopover candidate (Benque: Para. 0035, 0051, and 0083; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "Stopover constraints may also be determined based on data identifying activities that the traveler desires to participate in during the stopover, such as cultural activities or activities provided by facilities at the stopover location. Data identifying desired activities may be included in the travel request submitted by the traveler, or may be determined based on the traveler profile." "The activities database 65 may maintain a list of activities indexed by location and/or activity. Exemplary activities may include those related to tourism, dining, and entertainment. Each activity may be associated with a minimum required stopover duration representing the minimum amount of time required to participate in the associated activity."), selecting the stopover candidate to stop over from among a plurality of stopover candidates based on the spare time, the stay time, and an increase to a movement time resulting from the stopover at the stopover candidate (Benque: Para. 0044; "The travel planning module 52 may be configured to generate travel proposals 76 including two or more segments connecting the origin and destination via a stopover so that each travel proposal satisfies the trip constraints. The trip constraints may also include an activity related constraint, such as a requirement that a restaurant, hotel, or leisure activity be available at or near the stopover location. In this case, the travel planning module 52 may select segments that connect the origin and destination through a stopover location that satisfies the desired activity related constraint."), and transmitting information regarding the selected stopover candidate to a device used by the user (Benque: Para. 0062 and 0063; "The scheduling engine 74 may further generate activity recommendations 78 based on activities in the activities database 65 available at the time and location of the stopover." "All or a portion of the travel proposals 76 may be displayed on the user interface, and may be displayed according to an order determined based on the ranking criteria… One or more of the activity recommendations 78 may be displayed to allow the travel agency to cross-sell services related to such activities.").
Benque does not explicitly teach that the stay time being calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate.
In a similar field, Hansen teaches the stay time being calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate (Hansen: Para. 0068, 0075, and 0106; "The POI database and query engine 109 maintains information pertaining to: vehicles, a plurality of occupants, POIs, and associated events of trips of the identified occupants... For example, through the set of vehicle sensors 162 and sensor interface modules 134, the telematics unit 114 can determine the times at which a waypoint-related stop begins and ends. The telematics unit 114 can furthermore determine when a particular occupant enters/leaves a vehicle to establish occupant-specific trip histories. In this way, user-specific histories, and associated preferences, can be established by recording particular POIs selected as waypoints when a particular identified individual takes a trip along a particular route, and other acquired information relating to the waypoints (e.g. a rating of food quality/service at a particular restaurant). Such detailed information is incorporated into the decision-making performed by the waypoint server when recommending future POIs as potential waypoints along particular trips." "The waypoint server 145 also includes a POI providers list service 230 that is configured to acquire/receive POI properties information, via the external network interface module 200. The POI providers list service 230 aggregates and organizes a variety of information relating to potential POIs including, for example, descriptions of identified POIs and associated popularity and ratings...Such supplemental information includes: hours of service, menu, prices (e.g. gas price, room rate, etc.), special offers, ratings (professional, social media, etc.), estimated wait time (if the POI is a restaurant, café, etc.) at time of arrival, menu, etc. The content provided by the POI providers list service 230 can be extracted/aggregated from on-line sources including: ZAGAT, Rick Steves, Yelp, FourSquare/Swarm, Facebook, Groupon, Instagram, Vine, Lonely Planet, previous user Internet searches, etc. The waypoint server 145 stores the POI information, acquired by the POI providers list service 230, in the POI database and query engine 109." "Thereafter, during 455 the POI rater module 260 selectively acquires an initial set of proposed POIs. In an exemplary embodiment, the POI Providers Service 230 accumulates potential proposed POIs from a variety of proposed POI sources and stores the accumulated potential proposed POIs within tables of the POI database and query engine 109. In such exemplary implementation, during 455 the POI rater module 260 issues queries to the POI database and query engine 109 according to a search criterion. The search criterion enables identifying responsive POIs and comprises one or more of a group of potential POI filter types including, for example: POI type-vehicle/occupant needs (gas, food, rest, entertainment, etc.),... estimated time for service, price/cost, user ratings, etc.") for the benefit of keeping the route recommendations for stopover candidates accurate and helpful.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify route planning system from Benque to adjust the stay times of the stopover candidates using parked vehicles at the stopover candidates, as taught by Hansen, for the benefit of keeping the route recommendations for stopover candidates accurate and helpful.
Regarding claim 10, Benque and Hansen remain applied as in claim 9, and Benque goes on to further teach [t]he recording medium according to claim 9, wherein the executable program causes the computer processor to further execute instructions for: acquiring schedule information of the user from a server device (Benque: Para. 0028; "In an embodiment of the invention, the traveler system 20 may include a web-browser application that communicates with a web-server application hosted by the travel agency system 16. The web-server application may, in turn, communicate with the GDS 12, carrier systems 14, and/or travel planning system 18 to obtain data relating to available travel segments, and to generate travel proposals that satisfy the travel request."), and extracting the action start time from the schedule information to acquire the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 14, Benque and Hansen remain applied as in claim 9, and Benque goes on to further teach [t]he recording medium according to claim 9, wherein the extracting of the stopover candidate includes extracting the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value (Benque: Para. 0050; "The stopover constraint may define one or more time constraints for one or more stopovers comprising the trip. For example, if the traveler desires a break during the trip, they may specify a stopover constraint that requires a stopover having a duration greater than the minimum allowable stopover duration.").

Regarding claim 15, Benque teaches [a]n information processing method for… adjusting a route guidance, the information processing method comprising: acquiring an expected arrival time at a destination based on route guidance to a user (Benque: Para. 0038; "The scheduling database 62 may provide segment schedule information, such as scheduled departure and arrival times for segments and the carrier providing the segment. The segment schedule information may be used by the travel planning module 52 to generate the travel proposals 76."); acquiring schedule information of the user, the schedule information including an action start time of the user at the destination (Benque: Para. 0022, 0035, 0050, and 0061; "The travel planning module may be configured to receive data defining a set of trip requirements for a trip being planned by a traveler. This data may define a starting location or “origin”, an ending location or “destination”, and one or more trip constraints. The trip constraints may include a requirement that the trip include a stopover between segments during which the traveler may disembark from a conveyance, such as a plane, a train, or a bus. The trip constraints may specify that the stopover occur at a particular location, at a particular time, have a particular duration, or include a particular activity." "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "The stopover constraint may define a time window during which the stopover must occur (i.e., the window encompasses the stopover), or a time window that must occur during the stopover (i.e., the window is encompassed by the stopover)." "The scheduling engine 74 may be configured to determine which segments are used to populate the routes in the set of routes 72, and which populated routes to select as the travel proposals 76. The scheduling engine 74 may attempt to schedule segments having departure and arrival times that satisfy conditions related to the segment and stopover constraints."); calculating a spare time between the expected arrival time and the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration."); calculating a stay time for a stopover candidate from a plurality of stopover candidates (Benque: Para. 0035, 0051, and 0083; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "Stopover constraints may also be determined based on data identifying activities that the traveler desires to participate in during the stopover, such as cultural activities or activities provided by facilities at the stopover location. Data identifying desired activities may be included in the travel request submitted by the traveler, or may be determined based on the traveler profile." "The activities database 65 may maintain a list of activities indexed by location and/or activity. Exemplary activities may include those related to tourism, dining, and entertainment. Each activity may be associated with a minimum required stopover duration representing the minimum amount of time required to participate in the associated activity."); selecting the stopover candidate to stop over from among a plurality of stopover candidates based on the spare time, the stay time, and an increase to a movement time resulting from the stopover at the stopover candidate (Benque: Para. 0044; "The travel planning module 52 may be configured to generate travel proposals 76 including two or more segments connecting the origin and destination via a stopover so that each travel proposal satisfies the trip constraints. The trip constraints may also include an activity related constraint, such as a requirement that a restaurant, hotel, or leisure activity be available at or near the stopover location. In this case, the travel planning module 52 may select segments that connect the origin and destination through a stopover location that satisfies the desired activity related constraint."); and transmitting information regarding the selected stopover candidate to a device used by the user (Benque: Para. 0062 and 0063; "The scheduling engine 74 may further generate activity recommendations 78 based on activities in the activities database 65 available at the time and location of the stopover." "All or a portion of the travel proposals 76 may be displayed on the user interface, and may be displayed according to an order determined based on the ranking criteria… One or more of the activity recommendations 78 may be displayed to allow the travel agency to cross-sell services related to such activities.").
Benque does not explicitly teach that the invention is for adaptively adjusting a route guidance and that the stay time being calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate.
In a similar field, Hansen teaches a route planning device that is also capable of adaptively adjusting a route (Hansen: Para. 0033; "Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors, the system schedules/calculates an updated route, including estimated time(s) of arrival at designated points along a route to a specified destination—with the system taking into consideration an estimated time the trip will be temporarily suspended at the selected POI which has been incorporated as a new waypoint in the designated trip.") and the stay time being calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate (Hansen: Para. 0068, 0075, and 0106; "The POI database and query engine 109 maintains information pertaining to: vehicles, a plurality of occupants, POIs, and associated events of trips of the identified occupants... For example, through the set of vehicle sensors 162 and sensor interface modules 134, the telematics unit 114 can determine the times at which a waypoint-related stop begins and ends. The telematics unit 114 can furthermore determine when a particular occupant enters/leaves a vehicle to establish occupant-specific trip histories. In this way, user-specific histories, and associated preferences, can be established by recording particular POIs selected as waypoints when a particular identified individual takes a trip along a particular route, and other acquired information relating to the waypoints (e.g. a rating of food quality/service at a particular restaurant). Such detailed information is incorporated into the decision-making performed by the waypoint server when recommending future POIs as potential waypoints along particular trips." "The waypoint server 145 also includes a POI providers list service 230 that is configured to acquire/receive POI properties information, via the external network interface module 200. The POI providers list service 230 aggregates and organizes a variety of information relating to potential POIs including, for example, descriptions of identified POIs and associated popularity and ratings...Such supplemental information includes: hours of service, menu, prices (e.g. gas price, room rate, etc.), special offers, ratings (professional, social media, etc.), estimated wait time (if the POI is a restaurant, café, etc.) at time of arrival, menu, etc. The content provided by the POI providers list service 230 can be extracted/aggregated from on-line sources including: ZAGAT, Rick Steves, Yelp, FourSquare/Swarm, Facebook, Groupon, Instagram, Vine, Lonely Planet, previous user Internet searches, etc. The waypoint server 145 stores the POI information, acquired by the POI providers list service 230, in the POI database and query engine 109." "Thereafter, during 455 the POI rater module 260 selectively acquires an initial set of proposed POIs. In an exemplary embodiment, the POI Providers Service 230 accumulates potential proposed POIs from a variety of proposed POI sources and stores the accumulated potential proposed POIs within tables of the POI database and query engine 109. In such exemplary implementation, during 455 the POI rater module 260 issues queries to the POI database and query engine 109 according to a search criterion. The search criterion enables identifying responsive POIs and comprises one or more of a group of potential POI filter types including, for example: POI type-vehicle/occupant needs (gas, food, rest, entertainment, etc.),... estimated time for service, price/cost, user ratings, etc.") for the benefit of keeping the route recommendations for stopover candidates accurate and helpful.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify route planning system from Benque with the ability to adaptively adjust the routes with stopovers candidates by checking the stay times using parked vehicles at the stopover candidates, as taught by Hansen, for the benefit of keeping the route recommendations for stopover candidates accurate and helpful.
Regarding claim 16, Benque and Hansen remain applied as in claim 15, and Benque goes on to further teach [t]he information processing method according to claim 15, further comprising: acquiring schedule information of the user from a server device (Benque: Para. 0028; "In an embodiment of the invention, the traveler system 20 may include a web-browser application that communicates with a web-server application hosted by the travel agency system 16. The web-server application may, in turn, communicate with the GDS 12, carrier systems 14, and/or travel planning system 18 to obtain data relating to available travel segments, and to generate travel proposals that satisfy the travel request."); and extracting the action start time from the schedule information to acquire the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 20, Benque and Hansen remains applied as in claim 15, and Benque goes on to further teach [t]he information processing method according to claim 15, wherein the extracting of the stopover candidate includes extracting the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value (Benque: Para. 0050; "The stopover constraint may define one or more time constraints for one or more stopovers comprising the trip. For example, if the traveler desires a break during the trip, they may specify a stopover constraint that requires a stopover having a duration greater than the minimum allowable stopover duration.").

Regarding claim 21, Benque and Hansen remain applied as in claim 1, and Hansen goes on to further teach [t]he information processing device according to claim 1, wherein the user device is mounted on a user vehicle, and the controller is configured to apply a priority to the stopover candidate dependent on a vehicle type of the user vehicle (Hansen: Para. 0046, 0049, 0028, and 0029; "The telematics unit 114 is communicatively coupled, via a hard wire connection and/or a wireless connection, to a vehicle bus 122 for supporting communications between electronic components within the vehicle 102." "The telematics unit 114 further includes a short-range wireless unit 170 capable of communicating with a user's mobile device such as a cellular phone, tablet computer, PDA, or the like, over a short-range wireless protocol." "The POIs are prioritized/ranked based upon one or more rating values (for potentially multiple rating types—desirability, need, delay, etc.) assigned to POI instances." "In the case of a rating value assigned to a group of POIs (a “cluster” or “super group”), a combined POI rating value is calculated for a group of POIs comprising at least one POI for a specified set of POI categories (e.g., gas, food, grocery, hotel, etc.) within a same general location (e.g. a same highway exit). The combined POI rating is, for example, computed by adding the individual rating value assigned to a highest POI instance taken from each of multiple categories at the same general location. Each of the multiple categories corresponds to a current potential/actual need of the vehicle and/or one or more vehicle occupant. Current needs may be expressly indicated by vehicle occupants or implied by monitored statuses (e.g., fuel level, time of day, distance/time since last rest/food stop, previous trips along a same route, etc.).").
Regarding claim 22, Benque and Hansen remain applied as in claim 1, and Benque goes on to further teach [t]he information processing device according to claim 1, wherein the route guidance is adjusted to include the selected stopover candidate (Benque: Para. 0089, 0090, and 0092 ; "In block 146, the process 100 may generate one or more candidate travel proposals for the current route by assigning a scheduled segment to each of the links in the route, or populating the route." "In block 148, the scheduling engine 74 may analyze each candidate travel proposal to determine if the candidate travel proposal satisfies all of the trip constraints. In particular, the scheduling engine 74 may determine if the candidate travel proposals satisfy the segment and stopover time constraints. These constraints may include the minimum and maximum allowable stopover durations, the stopover time window, the minimum and maximum allowable segment durations, and the segment time window. In the case of stopover durations, the search engine may select the larger of the minimum allowable stopover duration and a minimum connecting time for the stopover." "In block 150, the process 100 may determine if all routes in the set of routes 72 have been analyzed... If all the routes have been analyzed (“YES” branch of decision block 150), the process may proceed to block 154 and return the generated travel proposals.").
Regarding claim 23, Benque and Hansen remain applied as in claim 1, and Hansen goes on to further teach [t]he  information processing device according to claim 1, wherein the data transmitted from each vehicle includes measured values of an engine state, of a time corresponding to the engine state, and of a position corresponding to the time, the position value acquired by a global positioning system (GPS) receiver (Hansen: Para. 0050, 0064, and 0078; "GNSS navigation services are, for example, implemented based on the geographic position information of the vehicle provided by the GNSS component 132. A user of the telematics unit 114 enters a destination, for example, using inputs associated with the GNSS component 132, and a route to a destination can be calculated based on the destination address and a current position of the vehicle determined at approximately the time of route calculation." "The automated nature of the notification/alert message issuance procedure is dependent upon the telematics unit 114 to acquire and forward pertinent information relating to the current vehicle status (e.g., location, traffic congestion, need for gas/food/rest, etc.) to the waypoint server 145 in accordance with a management role of the waypoint server 145 with regard to proposing and thereafter registering waypoints for defined trips characterized by a vehicle including particular occupants having a specified trip route and specified departure/arrival times at particular locations along a the specified trip route." "The waypoint server 145 includes a vehicle status service 240 that is configured to access/receive, via the external network interface module 200, a variety of vehicle status information including: a currently designated trip (including current waypoints and associated locations/ETAs), type of trip (pleasure/vacation, business, appointment(s)/event(s) at destination(s)), current location, driver identity, passenger(s) identity, fuel range, last stop information (time, location, purpose (implied/express), time since last rest stop (duration lasting at least a configured rest time period—e.g. 30 minutes), estimated remaining fuel range (fuel economy value*remaining fuel value), and vehicle maintenance parameter values (oil temperature/pressure, coolant temperature, etc.). The waypoint server 145 uses the vehicle status information to determine current levels of need (“need ratings”) for the vehicle/occupants with regard to particular categories of POIs.").
Regarding claim 24, Benque and Hansen remain applied as in claim 8, and Hansen goes on to further teach [t]he information processing system according to claim 8, wherein the navigation device includes a global positioning system (GPS) receiver for acquiring a measured value of a position of the navigation device, the expected arrival time determined based on the position value (Hansen: Para. 0050; "GNSS navigation services are, for example, implemented based on the geographic position information of the vehicle provided by the GNSS component 132. A user of the telematics unit 114 enters a destination, for example, using inputs associated with the GNSS component 132, and a route to a destination can be calculated based on the destination address and a current position of the vehicle determined at approximately the time of route calculation.").

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benque in view of Hansen as applied to claims 1, 9, and 15 respectively above, and further in view of Robinson, Hugh Michael (US Patent No. 10248912 B1), herein after Robinson.
Regarding claim 3, Benque and Hansen remains as applied in claim 1, and Benque goes on to further teach [t]he information processing device according to claim 2, further comprising a storage unit that stores a user ID… (Benque: Para. 0051; "For example, the travel agency system 16 may maintain a traveler profile in a database. The traveler profile may be created in response to the traveler signing up or otherwise registering as a user on the travel agency system 16."), wherein the controller is configured to acquire the schedule information of a user identified (Benque: Para. 0034; "Referring now to FIG. 3 and in accordance with an embodiment of the invention, a travel planning module 52 may be configured to receive data relating to the travel request, such as origin and destination data 54, departure and arrival time data 55, trip constraints data 56, and traveler preferences data 57.").
Benque and Hansen are silent to a user ID associated with a device ID of the device used by the user and a user identified by the user ID associated with the device ID from the server device.
In a similar field, Robinson teaches a user ID associated with a device ID of the device used by the user and a user identified by the user ID associated with the device ID from the server device (Robinson: Page 10 col. 6 lines 13-18 and page 12 col. 10 lines 58-61; "The identity of the user of the computing device 110 can remain anonymous and the computing device 110 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system 120 or a user of the computing device)." "The data processing system 120 can also receive an identifier associated with the data point, such as a unique device identifier, or a username associated with an application executing on the device 110.") for the benefit of authenticating who is using the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the user profile from Benque in view of Hansen with user IDs based on device IDs, as taught by Robinson, for the benefit of authenticating who is using the system.
Regarding claim 11, Benque and Hansen remains as applied in claim 9, and Benque goes on to further teach [t]he recording medium according to claim 10, wherein the acquiring of the schedule information includes acquiring schedule information of a user identified (Benque: Para. 0051; "For example, the travel agency system 16 may maintain a traveler profile in a database. The traveler profile may be created in response to the traveler signing up or otherwise registering as a user on the travel agency system 16.").
Benque and Hansen are silent to a user identified by a user ID associated with a device ID of the device used by the user from the server device
In a similar field, Robinson teaches a user identified by a user ID associated with a device ID of the device used by the user from the server device (Robinson: Page 10 col. 6 lines 13-18 and page 12 col. 10 lines 58-61; "The identity of the user of the computing device 110 can remain anonymous and the computing device 110 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system 120 or a user of the computing device)." "The data processing system 120 can also receive an identifier associated with the data point, such as a unique device identifier, or a username associated with an application executing on the device 110.") for the benefit of authenticating who is using the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the user profile from Benque in view of Hansen with user IDs based on device IDs, as taught by Robinson, for the benefit of authenticating who is using the system.
Regarding claim 17, Benque and Hansen remains as applied in claim 15, and Benque goes on to further teach [t]he information processing method according to claim 16, wherein the acquiring of the schedule information includes acquiring schedule information of a user identified (Benque: Para. 0051; "For example, the travel agency system 16 may maintain a traveler profile in a database. The traveler profile may be created in response to the traveler signing up or otherwise registering as a user on the travel agency system 16.").
Benque and Hansen are silent to a user identified by a user ID associated with a device ID of the device used by the user from the server device
In a similar field, Robinson teaches a user identified by a user ID associated with a device ID of the device used by the user from the server device (Robinson: Page 10 col. 6 lines 13-18 and page 12 col. 10 lines 58-61; "The identity of the user of the computing device 110 can remain anonymous and the computing device 110 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system 120 or a user of the computing device)." "The data processing system 120 can also receive an identifier associated with the data point, such as a unique device identifier, or a username associated with an application executing on the device 110.") for the benefit of authenticating who is using the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the user profile from Benque in view of Hansen with user IDs based on device IDs, as taught by Robinson, for the benefit of authenticating who is using the system.

Response to Arguments
Applicant's arguments filed September 30th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments (see pages 10-11, filed September 30th, 2022) with respect to the claim objection to claim 9 and the claim rejection to claim 8 under 112(b) have been fully considered and are persuasive.  The claim objection to claim 9 and the claim rejection to claim 8 under 112(b) have been withdrawn.
Applicant’s arguments (see pages 11-13, filed September 30th, 2022) with respect to the rejection of claims 1-3, 6-11, 14-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s contention with regards to the new added limitation of a stay time being “’ calculated based on data remotely transmitted from each vehicle of a plurality of vehicles related to a time period that the vehicle is dormant at a parking lot of the stopover candidate’” has been rendered obvious with a 103 rejection using the previously cited art of Benque in view of newly cited Hansen et al. (US Pub. No. 20170108348 A1).
Applicant’s arguments (see pages 11-13, filed September 30th, 2022) with respect to 101 rejection of claims 1-3, 6-11, 14-17, and 20 have been fully considered and are persuasive.  The 101 rejection of claims 1-3, 6-11, 14-17, and 20 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663